Citation Nr: 1102497	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-33 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from March 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's claim of service connection for bilateral hearing loss 
and denied the Veteran's claim of service connection for 
tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing loss 
was previously denied in a June 1959 RO decision.  The Veteran 
did not appeal that decision.  

2.  Evidence received since the last final denial in June 1959 is 
cumulative or redundant, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for service 
connection for bilateral hearing loss. 

3.  The Veteran's current tinnitus is unrelated to his service or 
to any incident therein.


CONCLUSIONS OF LAW

1.  The June 1959 RO decision that denied service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 
(2010).  

2.  New and material evidence has not been received to reopen a 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  The Veteran's current tinnitus was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a June 1959 decision, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss.  The RO declined 
to reopen the Veteran's claim in July 2007.  While the RO found 
that new and material evidence had not been submitted to reopen 
the Veteran's claim for service connection for bilateral hearing 
loss, the Board must still consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  

In a decision dated in June 1959, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
The June 1959 RO decision became final because the Veteran did 
not file a timely appeal.  

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss may, therefore, be reopened only if new 
and material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to reopen 
his claim in February 2007.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service medical records, post-service 
VA examination, and the Veteran's own statements.  The RO denied 
the Veteran's claim because the evidence showed that the 
Veteran's bilateral hearing loss due to a pre-existing 
otosclerosis disability was neither incurred in or aggravated by 
his period of service and did not progress beyond the natural 
progress of the disorder during service.   

The Veteran applied to reopen his claim for service connection 
for bilateral hearing loss in February 2007.  The Board finds 
that the evidence received since the last final decision is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim, the Veteran 
submitted post-service private treatment records dated from 
October 2002 to September 2006.  These records show that the 
Veteran received intermittent treatment for bilateral hearing 
loss.  However, at no time did any treating provider relate the 
Veteran's bilateral hearing loss to his period of service.

The Veteran also underwent VA audiological and ear disease 
examinations in July 2008 and August 2008.  The Veteran reported 
that he had been exposed to weapons fire in service and that he 
had also been exposed to extensive occupational noise of 
machinery and jackhammers from being an auto mechanic.  
Examination found that the Veteran had moderate sloping to 
profound mixed hearing loss in the left ear and severe to 
profound mixed hearing loss in the right ear.  The examiners 
found that it was less likely than not that the Veteran's 
bilateral hearing loss was related to his period of service.  The 
examiners explained that the Veteran's symptoms were consistent 
with otosclerosis, which is a hereditary condition that was not 
affected by noise exposure.  The examiners noted that the 
Veteran's sensorineural hearing loss was non-existent when he was 
examined in May 1959 shortly after separation from service.  They 
concluded that the conductive portion of the Veteran's hearing 
loss was due to otosclerosis and not caused by or a result of his 
period of service.  They also opined that the sensorineural 
component of the Veteran's hearing loss was less likely than not 
caused by military noise exposure because his bone conduction was 
found to be normal at a May 1959 audiological examination.     

Therefore, the Board finds that no new and material evidence has 
been submitted with regard to the claim for service connection 
for bilateral hearing loss.  Although the additionally submitted 
private medical records are new, because they were not previously 
considered by agency decisionmakers, they are not material.  The 
records do not show that the Veteran's current bilateral hearing 
loss was due to his period of service.  They merely demonstrate 
that the Veteran has received continued treatment for hearing 
loss.  Additional evidence which consists of records of 
post-service treatment that does not indicate that a condition is 
service-connected, is not new and material because that evidence 
does not create a reasonable possibility of an allowance of the 
claim.  Cox v. Brown, 5 Vet. App. 95 (1993); Morton v. Principi, 
3 Vet. App. 508 (1992) (evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military service).  
The presence of a current disability was already established at 
the time of the last final decision.  Accordingly, the evidence 
does not establish a fact necessary to substantiate the claim, 
and the claim for service connection for bilateral hearing loss 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a) (2010).  

Similarly, although the additionally submitted VA examinations 
are new, because they were not previously considered by agency 
decisionmakers, they are not material.  The examinations do not 
show that the Veteran's current bilateral hearing loss was due to 
his period of service.  In fact, the VA examinations indicate 
that the Veteran's bilateral hearing loss was due to otosclerosis 
and not military noise exposure or any other incident of service.  
Accordingly, the Board finds that the new evidence does not 
establish a fact necessary to substantiate the claim and does not 
create a reasonable possibility of an allowance of the claim.  
Therefore, the claim for service connection for bilateral hearing 
loss cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a) (2010).  
  
Although the Veteran has submitted new evidence that was not 
before the RO in June 1959, the Board finds that the new evidence 
is not material to the claim and does not warrant reopening of 
the previously denied claim because it does not raise a 
reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the claim 
for service connection for bilateral hearing loss since the June 
1959 RO decision because no new competent evidence showing that 
the Veteran's bilateral hearing loss was related to his active 
service has been submitted.  Thus, the claim for service 
connection for bilateral hearing loss is not reopened and the 
benefits sought on appeal with regard to that claim remain 
denied.  

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, such as 
tinnitus, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Service medical records show that the Veteran complained of 
tinnitus in November 1957.  In November 1958, the Veteran was 
hospitalized for bilateral deafness, conductive type hearing loss 
probably due to otosclerosis.  It was noted that his present 
illness appeared to have begun in 1955, when he had an ear 
infection accompanied by purulent discharge from the right ear.  
It was further observed that the Veteran had been troubled with 
occasional episodes of tinnitus since his 1955 ear infection.  
The Veteran underwent a stapes mobilization on the right ear in 
December 1958 and a stapes mobilization on the left ear in 
February 1959.  He was found to have marked improvement in his 
hearing and audiometrics in February 1959.  

On VA examination in May 1959, the Veteran complained of tinnitus 
and bilateral defective hearing.  He was diagnosed with bilateral 
defective hearing of the conductive type.  

At VA audiological and ear disease examinations in July 2008 and 
August 2008, the Veteran complained of persistent bilateral 
tinnitus.  He did not know the date and circumstances of the 
onset of his tinnitus and reported that he just lived with the 
tinnitus.  The Veteran stated that he had been exposed to weapons 
fire in service and that he had also been exposed to extensive 
occupational noise of machinery and jackhammers from being an 
auto mechanic.  The examiners diagnosed the Veteran with tinnitus 
and noted that there had been a complaint of tinnitus on the 
Veteran's May 1959 VA examination.  They acknowledged that the 
Veteran's tinnitus was possibly due to noise exposure but opined 
that evaluating the Veteran's description of his noise exposure, 
it was less likely than not that his tinnitus was due to his 
military noise exposure and was instead due to otosclerosis, a 
hereditary disease.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The Board finds that the July 2008 and August 2008 VA 
medical opinions finding that the Veteran's tinnitus is not 
related to his period of active service are probative and 
persuasive based on the examiners' thorough and detailed 
examinations of the Veteran and his claims file and the adequate 
rationale provided for the opinions.  In addition, the Veteran 
has not provided any contrary competent medical evidence to rebut 
the opinions against the claim or otherwise diminish their 
probative weight.  Wray v. Brown, 7 Vet. App. 488 (1995).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds 
that the evidence is against a finding of a direct nexus between 
military service and the Veteran's current tinnitus.  In 
addition, although tinnitus is shown to have manifested to a 
compensable degree within one year following separation from 
service, the probative evidence of record shows that the tinnitus 
was due to the Veteran's hereditary otosclerosis and not his 
period of active service.  Therefore, presumptive service 
connection for tinnitus is also not warranted because service 
incurrence is rebutted with a medical finding that the condition 
is due to a different causation.  38 C.F.R. § 3.307(d) (2010). 

The Veteran is indeed competent to testify as to the observable 
aspects of tinnitus.  As tinnitus is a diagnosis based on purely 
subjective complaints, the Board may accept his statements in 
this regard.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination medical in nature and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this 
case, during the pendency of his appeal, the Veteran has 
maintained that his tinnitus was due to the acoustic trauma that 
he experienced in service.  However, that conflicts with the 
Veteran's earlier report during his November 1958 hospitalization 
in service that he had begun experiencing occasional tinnitus 
after a 1955 ear infection which had occurred before service.  
Additionally, the Board notes that on VA examination in July 
2008, the Veteran's date of onset and circumstances of his 
tinnitus were reported as being "unknown."  The Board finds 
that the Veteran's statements concerning an in-service date of 
onset of his tinnitus are not credible, as they are inconsistent 
with both earlier and subsequent statements regarding the date of 
onset of tinnitus which was previously stated to be before his 
period of service or that his date of onset of tinnitus was 
unknown.  Therefore, the evidence is against a finding of an in-
service onset of tinnitus, and that weighs heavily against the 
claim.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's tinnitus developed in 
service.  Therefore, the Board concludes that the tinnitus was 
not incurred in or aggravated by service, and did not manifest to 
a compensable degree within one year following separation from 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007 and a rating 
decision in July 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudication in the October 2008 statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


